Filed 9/4/20 P. v. McWoodson CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                B298925

           Plaintiff and Respondent,                        (Los Angeles County
                                                            Super. Ct. No. SA099087)
                     v.

 JOSEPH BYERS McWOODSON,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, William L. Sadler, Judge. Affirmed.
      Rachel Lederman, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Michael R. Johnsen and Blythe J.
Leszkay, Deputy Attorneys General, for Plaintiff and
Respondent.
                 ____________________________
      Appellant Joseph McWoodson pleaded no contest to vehicle
burglary after the trial court denied his motion to suppress
evidence. (Pen. Code, §§ 459, 1538.5.)1 We conclude that no
Fourth Amendment violation occurred because (1) the evidence
appellant seeks to suppress came from a motel room where he
was a casual visitor; (2) when the room rental lapsed, the motel
took possession of duffel bags abandoned in it and gave them to
deputies; and (3) appellant disclaims ownership of the duffel
bags, which contained stolen property. The totality of the
circumstances show appellant had no proprietary or possessory
interest in the place searched or the things seized. Appellant
forfeited his challenge to fines and fees by failing to tell the court
he is unable to pay them. We affirm.
           FACTS AND PROCEDURAL HISTORY2
      At midnight on September 27, 2018, the sheriff conducted a
vehicle burglary suppression operation in West Hollywood.
Detective Gaudino, in plain clothes, was alerted that a Black
male and female Hispanic in a black Hyundai with Oregon
license plates were looking into cars at Robertson Boulevard and
Melrose Avenue. When Gaudino and his partner arrived, they
saw appellant and a woman later identified as Desiree
Hernandez on Melrose Avenue in a car matching the dispatcher’s
description.
      Gaudino saw appellant and Hernandez approach parked
cars. He lost sight of them but his partner across the street,



      1   Undesignated statutory references are to the Penal Code.
      2 The facts are derived from testimony at the suppression
hearing. Appellant acted in propria persona at the hearing but
was represented by counsel when he pleaded no contest.


                                      2
Detective Morton, reported that the Black suspect used a glass
punch to break into two vehicles, removed property from the
vehicles, and gave it to his accomplice.
       Morton heard glass shatter as he approached the suspects.
He did not see the window break because trees blocked his view;
however, he saw appellant punch out the window of a second car,
then pull out purses and small duffel bags and hand them to
Hernandez. Morton was about 25 to 50 feet away when he
witnessed the thefts.
       Gaudino radioed field units to move in for an arrest.
Hernandez ran to her car, drove away and was arrested 400 to
500 feet from appellant. Stolen property was found in her car.
Appellant did not leave with Hernandez. He walked past
Gaudino, ducked between two cars, and removed his beanie,
sweatshirt, and a glove. He was arrested moments later. A glass
punch was found on the ground near appellant. Morton
confirmed that appellant was the person he saw breaking a car
window.
       Gaudino interviewed Hernandez. He learned that she and
appellant had been at a Motel 6 in Gardena. Deputies went to
the motel on October 1, 2018. Ms. Vasquez, a manager,
confirmed that room 208 was registered to Desiree Hernandez.
All of Hernandez’s belongings had been removed from the room
and placed in trash bags because she stopped paying the bill.
Motel policy requires that items in a room be bagged and stored
in the lobby when a room bill is unpaid for 24 hours; if unclaimed
within a month, the abandoned property is discarded. Deputies
never entered room 208 because Vasquez handed them the trash
bags in the motel lobby.




                                   3
       Deputies took the trash bags to their station, where they
conducted an inventory. Whenever they take personal property,
they inventory it to ensure there is no contraband or perishable
items, and to prove nothing was stolen while in the possession of
the sheriff’s department. Items in the trash bags were entered
into a computer database. Within two large zipped duffel bags
were several laptop computers, one of which was reported as
stolen. Deputies did not have a warrant when they inventoried
the contents of the bags.
       Appellant conceded that the room at Motel 6 was registered
to Hernandez. He testified that his name was not on the registry.
Hernandez let appellant into her room, where he spent five
hours. During his visit, two or three other people came to the
room. He stated that he left in Hernandez’s room “a black
backpack with a Versace sign and [a] Louis Vuitton wallet with
my credit card inside” and “a pair of size 13 Jordans, that’s also
in that backpack.”
       Appellant did not tell deputies when he was arrested that
he left property at Motel 6. He found out later that stolen
property was recovered at the motel. He testified that he never
saw the duffel bags or stolen laptops while he was in the room.
       Appellant was charged with six counts of second degree
vehicle burglary and 12 counts of receiving stolen property
exceeding $950 in value; further, he has a prior serious or violent
felony conviction for robbery, a prison prior, and was on bail
when he committed the current offenses. (§§ 211, 459, 496,
subd. (a), 667, subds. (b)–(j), 667.5, 1170.12, 12022.1.)
       Appellant moved to suppress evidence taken from Motel 6,
including 11 computers/laptops and an engagement ring. He
asserted that his “residence” was illegally searched without a




                                   4
warrant. The court found appellant cannot contest the search of
duffel bags stored in the Motel 6 lobby because he had no
expectation of privacy in them. It denied his motion.
       Appellant waived his right to trial. He pleaded no contest
to one count of vehicular burglary and admitted his prior
conviction for robbery. The court sentenced him to the high term
of three years, doubled for the strike prior, for a total of six years
in prison. The court issued a certificate of probable cause.
                            DISCUSSION
       1. Motion to Suppress
       The legality of the search is reviewable. (§ 1538.5,
subd. (m).) We defer to the court’s factual findings if supported
by substantial evidence, but exercise our independent judgment
to determine if a search or seizure is reasonable under the Fourth
Amendment. (People v. Ovieda (2019) 7 Cal. 5th 1034, 1041;
People v. Glaser (1995) 11 Cal. 4th 354, 362.) Federal standards
govern the suppression of evidence derived from police searches
and seizures. (Cal. Const., art. I, § 24; Ovieda, at p. 1041.)
       The Fourth Amendment forbids “unreasonable searches
and seizures.” Courts determine “whether the disputed search
and seizure has infringed an interest of the defendant which the
Fourth Amendment was designed to protect.” (Rakas v. Illinois
(1978) 439 U.S. 128, 140.) A defendant without a legitimate
expectation of privacy in the invaded place or the seized thing
cannot bring a Fourth Amendment challenge. (People v. Roybal
(1998) 19 Cal. 4th 481, 507.) The defendant “bears the burden of
showing a legitimate expectation of privacy.” (Ibid.)
       Courts look to the “totality of the circumstances,” such as
whether the defendant has a property or possessory interest in
the thing seized or the place searched; had the right to exclude




                                     5
others from that place; exhibited a subjective expectation that the
place would remain free from government invasion; took normal
precautions to maintain his privacy, and was legitimately on the
premises. (People v. Bryant, Smith and Wheeler (2014) 60
Cal. 4th 335, 365.)
      Appellant admittedly was not the registered guest in room
208. Nevertheless, he argues that he can object to a search and
seizure as an overnight guest in Hernandez’s room. No evidence
supports his claim. He spent five hours in room 208 on
September 27, 2018; other people visited while he was there. He
was arrested that night. He did not say he planned to spend the
night, had a room key, unfettered access, and could exclude
others from the room. The court could reasonably find that
appellant was a “casual visitor” who cannot object to a search.
(People v. Koury (1989) 214 Cal. App. 3d 676, 687.)
      Appellant and Hernandez departed without arranging
payment of the daily rent, giving rise to an inference they
abandoned the room and the items left behind. (People v. Parson
(2008) 44 Cal. 4th 332, 345–346.) Motel 6 repossessed the room.
Appellant lost any reasonable expectation of privacy he might
have when he departed, failed to pay rent, and management took
property abandoned in the room. (People v. Ingram (1981) 122
Cal. App. 3d 673, 677–681 [no expectation of privacy after hotel
repossesses a room and takes items abandoned in it].) By the
time appellant reached Motel 6 on October 2 or 3, the manager
had already given the duffel bags to deputies.
      The court reasonably found objective factors showing
abandonment of personal property. (People v. Parson, supra, 44
Cal.4th at p. 346 [intent to abandon property in a motel focuses
on objective factors, not the defendant’s subjective intent.)




                                    6
Officers did not need exigent circumstances to enter the Motel 6
lobby to speak to the manager nor did they need to secure a
warrant to take abandoned property from the motel.
      A person aggrieved by damaging evidence obtained in a
search of another person’s property cannot claim a violation of his
own Fourth Amendment rights. (Rakas v. Illinois, supra, 439
U.S. at p. 134.) Appellant testified that he never saw the duffel
bags or stolen laptops in the motel room, where he left only a
backpack containing his wallet and shoes. His disclaimer of a
proprietary or possessory interest in evidence police collected
negates his claims of a legitimate expectation of privacy in the
items. (People v. Stanislawski (1986) 180 Cal. App. 3d 748, 757;
People v. Scott (1993) 17 Cal. App. 4th 405, 410 [house guest who
denies putting anything under an ottoman and disavows
ownership of a gun found there has no expectation of privacy].)
      2. Imposition of Fines, Fees and Assessments
      Before entering his no contest plea, appellant was advised
that he would be subject to fees and fines. After pleading no
contest, he was ordered to pay a $400 restitution fine; a stayed
parole revocation fine; a $40 court operations assessment; and a
$30 conviction assessment. He did not object to the fines or
assessments, or the amounts, but now claims inability to pay.
      Appellant forfeited this claim. (People v. Avila (2009) 46
Cal. 4th 680, 729; People v. Torres (2019) 39 Cal. App. 5th 849, 860;
People v. Frandsen (2019) 33 Cal. App. 5th 1126, 1153–1155 [“it is
incumbent on [defendant] to object to the fine and demonstrate
why it should not be imposed”]; compare People v. Dueñas (2019)
30 Cal. App. 5th 1157, 1162 [disabled homeless probationer raised
her inability to pay fines at sentencing].) Appellant was




                                    7
sentenced on April 16, 2019, more than three months after
Dueñas was filed, yet he did not cite the case to the trial court.
      The $400 restitution fine imposed exceeded the statutory
minimum of $300. (§ 1202.4, subd. (b)(1).) Inability to pay may
be considered when a fine exceeds the minimum, taking into
account the gravity of the crime, the circumstances of its
commission, any economic gain to the defendant and loss to the
victims, and the number of victims. The defendant bears the
burden of demonstrating inability to pay; no separate hearing is
required. (§ 1202.4, subds. (c), (d).) This procedure existed when
appellant was sentenced, but he did not invoke it or demonstrate
his inability to pay, thereby forfeiting it. (People v. Williams
(2015) 61 Cal. 4th 1244, 1291.) The statute presumes he can pay
and left it to him to prove otherwise. (People v. Avila, supra, 46
Cal.4th at p. 729.)
      The fines and fees are not excessive. Appellant damaged
vehicles and stole property from over a dozen victims. He was
charged with 18 criminal counts, pleaded guilty to one count, and
received a six-year sentence. A $400 fine and $70 in assessments
are not “grossly disproportional to the gravity of [his] offense.”
(United States v. Bajakajian (1998) 524 U.S. 321, 334.)
      Appellant is in his thirties; he claims no physical or mental
disability preventing him from earning wages in prison or after
release. (People v. Aviles (2019) 39 Cal. App. 5th 1055, 1075–1077
[$10,000 fine not excessive; defendant could pay it and other
assessments from prison wages].) Appellant’s due process rights
are not implicated because he is not being imprisoned for failure
to pay a fine. (Williams v. Illinois (1970) 399 U.S. 235, 237–239;
People v. Torres, supra, 39 Cal.App.5th at p. 860, fn. 4.)




                                    8
                       DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                     LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                             9